Exhibit 10.36

PURCHASE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

between

ROMAN B. CHAM,

Trustee of the Roman B. Cham, M.D. Profit Sharing Plan,

RONALD REYNOLDS AND JACQUELINE S. REYNOLDS,

Co-Trustees of the Ronald L. Reynolds and Jacqueline S. Reynolds Trust dated
June 21, 2001,

and

RM-USE, LLC,

a California limited liability company,

collectively, as Seller

and

GENOPTIX, INC.,

a Delaware corporation,

as Buyer

January 12, 2010

2131 Faraday Avenue

Carlsbad, California



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE 1 Purchase and Sale

   1

1.1

  

The Property

   1

ARTICLE 2 Purchase Price

   2

2.1

  

Amount and Payment

   2

2.2

  

Deposit

   2

2.3

  

Liquidated Damages

   2

ARTICLE 3 Completion of Sale

   3

3.1

  

Place and Date

   3

ARTICLE 4 Title to the Property

   3

4.1

  

Real Property

   3

4.2

  

Personal Property

   3

4.3

  

Permits

   3

4.4

  

Intangible Property

   3

ARTICLE 5 Review of the Property

   4

5.1

  

Delivery of Documents

   4

5.2

  

Access for Review

   4

5.3

  

Property Approval Period

   4

5.4

  

Survey

   5

5.5

  

Environmental Definitions

   5

5.6

  

Title

   6

ARTICLE 6 Representations and Warranties

   7

6.1

  

Seller

   7

6.2

  

Buyer

   9

6.3

  

Disclaimer of Warranties

   9

6.4

  

Survival of Covenants, Representations and Warranties

   11

ARTICLE 7 Covenants

   12

7.1

  

Seller

   12

7.2

  

Buyer

   13

7.3

  

Casualty Damage

   14

7.4

  

Eminent Domain

   15

ARTICLE 8 Conditions Precedent

   15

8.1

  

Seller

   15

8.2

  

Buyer

   16

ARTICLE 9 Closing

   17

 

- i -



--------------------------------------------------------------------------------

9.1

  

Procedure

   17

9.2

  

Possession

   17

9.3

  

Closing Costs

   18

9.4

  

Prorations

   18

ARTICLE 10 General

   19

10.1

  

Notices

   19

10.2

  

Attorneys’ Fees

   20

10.3

  

Governing Law

   20

10.4

  

Construction

   20

10.5

  

Terms Generally

   20

10.6

  

Further Assurances

   21

10.7

  

Partial Invalidity

   21

10.8

  

Waivers

   21

10.9

  

Natural Hazard Disclosure Statement

   21

10.10

  

Joint and Several Liability

   21

10.11

  

Miscellaneous

   21

 

Exhibit A

  

Preliminary Report

Exhibit B

  

Grant Deed

Exhibit C

  

Bill of Sale

Exhibit D

  

Assignment of Permits

Exhibit E

  

Assignment of Intangible Property

Exhibit F

  

Certificate of Non-Foreign Status

Exhibit G

  

Lease Termination

Exhibit H

  

Reconfirmation of Representations

 

- ii -



--------------------------------------------------------------------------------

PURCHASE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

THIS PURCHASE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this “Agreement”), is
made as of January 12, 2010, by and between ROMAN B. CHAM, Trustee of the Roman
B. Cham, M.D. Profit Sharing Plan, as to an undivided 15.49% interest (“Cham
Profit Sharing Plan”), RONALD REYNOLDS AND JACQUELINE S. REYNOLDS, Co-Trustees
of the Ronald L. Reynolds and Jacqueline S. Reynolds Trust dated June 21, 2001,
as to an undivided 65.14% interest (the “Reynolds Trust”), and RM-USE, LLC, a
California limited liability company, as to an undivided 19.37% interest
(“RM-USE,” and collectively and individually with the Cham Profit Sharing Plan
and the Reynolds Trust, “Seller”), and GENOPTIX, INC., a Delaware corporation
(“Buyer”).

W I T N E S S E T H:

In consideration of the covenants in this Agreement, Seller and Buyer agree as
follows:

ARTICLE 1

Purchase and Sale

1.1 The Property. Seller agrees to sell to Buyer and Buyer agrees to purchase
from Seller, in accordance with this Agreement, all of the following property
(collectively, the “Property”):

(a) The real property in the City of Carlsbad, County of San Diego, State of
California, commonly known as 2131 Faraday Avenue, described in that certain
First Amended Preliminary Report dated as of December 10, 2009 (Order
No. 930015830-U50) (the “Preliminary Report”), prepared by Chicago Title Company
(the “Title Company”), attached hereto as Exhibit A, together with all
buildings, structures, improvements, machinery, fixtures and equipment affixed
or attached to such real property and all easements and rights appurtenant to
such real property (all such real property, buildings, structures, improvements,
machinery, fixtures, equipment, easements and rights are collectively the “Real
Property”);

(b) All tangible personal property owned by Seller and used in the operation of
the Real Property, if any (the “Personal Property”);

(c) Seller’s interest in all building permits, certificates of occupancy, and
other certificates, permits, licenses and approvals pertaining to the Real
Property (the “Permits”); and

(d) All intangible property, including development rights, property
identification marks or rights, chooses in action and warranty or guaranty
rights pertaining to the Real Property (the “Intangible Property”).

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE 2

Purchase Price

2.1 Amount and Payment. The total purchase price for the Property shall be Seven
Million Six Hundred Thousand and 00/100 Dollars ($7,600,000.00) (the “Purchase
Price”). At the Closing (as defined below) on the Closing Date (as defined
below), Buyer shall deposit into the Escrow (as defined below) the Purchase
Price for the Property in cash in immediately available funds.

2.2 Deposit. Within two (2) business days after full execution of this
Agreement, Buyer shall deposit the sum of Seventy-Five Thousand and 00/100
Dollars ($75,000.00) (the “Deposit”) in cash in immediately available funds into
an escrow (the “Escrow”) to be opened with Chicago Title Company (the “Escrow
Holder”). The Deposit shall be held by the Escrow Holder in an interest-bearing
account designated by Buyer. If Seller and Buyer complete the purchase and sale
of the Property, the Deposit and all interest thereon shall be applied to
payment of the Purchase Price for the Property in accordance with Section 2.1
hereof. If the purchase and sale of the Property is not completed and this
Agreement terminates for any reason other than a material default by Buyer under
or a material breach by Buyer of this Agreement, then the Deposit and all
interest thereon shall be returned to Buyer on demand upon such termination of
this Agreement; provided, however, if this Agreement is terminated under
Section 5.3, the sum of $500.00 (the “Due Diligence Option Consideration”) shall
be paid to and retained by Seller in consideration of Seller’s agreement in
Section 5.3 to allow Buyer to terminate this Agreement in Buyer’s discretion
based upon Buyer’s feasibility review.

2.3 Liquidated Damages. SELLER AND BUYER AGREE THAT, IF THE PURCHASE AND SALE OF
THE PROPERTY IS NOT COMPLETED AND THIS AGREEMENT TERMINATES BECAUSE BUYER
MATERIALLY DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT, THE DEPOSIT AND
ALL INTEREST THEREON SHALL BE PAID TO SELLER UPON TERMINATION OF THIS AGREEMENT
AND RETAINED BY SELLER AS LIQUIDATED DAMAGES AND AS SELLER’S SOLE REMEDY AT LAW
OR IN EQUITY. SELLER AND BUYER AGREE THAT, UNDER THE CIRCUMSTANCES EXISTING AS
OF THE DATE OF THIS AGREEMENT, ACTUAL DAMAGES MAY BE DIFFICULT TO ASCERTAIN AND
THE DEPOSIT AND ALL INTEREST THEREON IS A REASONABLE ESTIMATE OF THE DAMAGES
THAT WILL BE INCURRED BY SELLER IF BUYER MATERIALLY DEFAULTS UNDER OR MATERIALLY
BREACHES THIS AGREEMENT AND FAILS TO PURCHASE THE PROPERTY. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS PARAGRAPH, IF BUYER BRINGS AN ACTION
(“BUYER’S ACTION”) AGAINST SELLER FOR AN ALLEGED BREACH OR DEFAULT BY SELLER OF
SELLER’S OBLIGATIONS UNDER THIS AGREEMENT, AND, IN CONNECTION WITH BUYER’S
ACTION, BUYER RECORDS A LIS PENDENS, SELLER SHALL NOT BE RESTRICTED BY THE
PROVISIONS OF THIS PARAGRAPH FROM SEEKING EXPUNGEMENT OR RELIEF FROM THAT LIS
PENDENS AND IF SELLER IS THE PREVAILING PARTY, RECOVERING DAMAGES, COSTS, OR
EXPENSES (INCLUDING ATTORNEY’S FEES) TO WHICH SELLER IS OTHERWISE ENTITLED UNDER
APPLICABLE LAW

 

- 2 -



--------------------------------------------------------------------------------

(INCLUDING RECOVERY AGAINST ANY UNDERTAKING GIVEN BY BUYER PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 405.34).

SELLER’S INITIALS:   RLR     RLR     JR     RC      BUYER’S INITIALS:   TSN  

ARTICLE 3

Completion of Sale

3.1 Place and Date. The purchase and sale of the Property shall be completed in
accordance with Article 9 hereof (the “Closing”). The Closing shall occur
through the Escrow on January 22, 2010 (the “Closing Date”). Prior to the
Closing Date, Seller and Buyer each shall give appropriate written escrow
instructions, consistent with this Agreement, to the Escrow Holder for the
Closing in accordance with this Agreement.

ARTICLE 4

Title to the Property

4.1 Real Property. Seller shall convey good and marketable fee simple absolute
title to the Real Property to Buyer, by a duly executed and acknowledged Grant
Deed (the “Grant Deed”) in the form of Exhibit B attached hereto, free and clear
of all liens, encumbrances, leases, easements, restrictions, rights, covenants
and conditions of any kind or nature whatsoever, except only the following (the
“Permitted Exceptions”): (a) the matters shown as exceptions to title in the
Preliminary Report and approved by Buyer, and (b) any matters shown on any
Updated Survey (as defined below) obtained by Buyer in accordance with this
Agreement. Without the requirement that Buyer give notice of any Title Objection
(as defined below), Seller shall, at Seller’s sole cost and expense and prior to
the Closing, (i) correct any vesting errors or issues identified in the
Preliminary Report or by the Title Company (including the execution and
recordation of any quitclaim deeds and corrective deeds), as required by the
Title Company and Buyer in order to cause good and marketable title to the
Property to be conveyed to Buyer at the Closing; (ii) remove any monetary liens
or deeds of trust from title to the Property; and (iii) remove all leasehold
interests shown as title exceptions in the Preliminary Report.

4.2 Personal Property. Seller shall transfer good title to the Personal Property
to Buyer, by a duly executed Bill of Sale (the “Bill of Sale”) in the form of
Exhibit C attached hereto, free and clear of all liens, encumbrances, security
interests and adverse claims of any kind or nature whatsoever.

4.3 Permits. Seller shall assign good title to Seller’s interest in the Permits
to Buyer, by a duly executed Assignment of Permits (the “Assignment of Permits”)
in the form of Exhibit D attached hereto, free and clear of all liens,
encumbrances, security interests and adverse claims of any kind or nature
whatsoever.

4.4 Intangible Property. Seller shall assign good title to the Intangible
Property to Buyer, by a duly executed Assignment of Intangible Property (the
“Assignment of Intangible

 

- 3 -



--------------------------------------------------------------------------------

Property”) in the form of Exhibit E attached hereto, free and clear of all
liens, encumbrances, security interests and adverse claims of any kind or nature
whatsoever.

ARTICLE 5

Review of the Property

5.1 Delivery of Documents. On or before the date of this Agreement, Seller
shall, at the expense of Seller, deliver to Buyer the following documents
relating to the Property that have been prepared by, for or at the request of
Seller or are in the possession of or reasonably available to Seller:

(a) Copies of all architectural, engineering and other drawings, plans and
specifications for the buildings, structures, improvements, machinery, fixtures
and equipment included in the Real Property (collectively, “the Plans”) to the
extent in Seller’s possession. Buyer acknowledges that in connection with the
execution of the Lease (defined below), Seller previously delivered to Buyer a
copy of the Plans; and

(b) Copies of that certain Phase I Environmental Site Assessment, Facility
Survey, Seismic and Structural Engineering Reviews dated April 27, 1998 prepared
by Dames & Moore and that certain Phase I Environmental Site Assessment dated
September 13, 2006 prepared by Bryant Geoenvironmental Inc.

5.2 Access for Review. From the date of this Agreement to the Closing Date,
Seller shall provide Buyer and Buyer’s representatives with access to the Real
Property, the Personal Property, all drawings, plans and specifications for the
Real Property, all engineering and other reports and studies relating to the
Real Property, all files and correspondence relating to the Real Property, and
all financial and accounting books and records relating to the ownership,
management, operation, maintenance or repair of the Real Property at all
reasonable times to make such studies, inspections, tests (including subsurface
tests, borings, samplings and measurements), copies and verifications as Buyer,
in Buyer’s discretion, considers reasonably necessary or desirable in the
circumstances. Buyer shall indemnify and defend Seller against and hold Seller
harmless from all claims, demands, liabilities, losses, damages, costs and
expenses, including reasonable attorneys’ fees and disbursements, arising from
any bodily injury, property damage or mechanics’ lien claim caused by Buyer in
connection with entry on the Real Property by Buyer pursuant to this Section 5.2
other than arising from, or due to, pre-existing conditions on the Real
Property, arising from the negligence or intentional acts of Seller, its agents,
employees, tenants or occupants or arising from the discovery of information
revealed by Buyer’s inspections of the Property.

5.3 Property Approval Period. During the period from the date of full execution
of this Agreement to 5:00 p.m. Pacific time on January 11, 2010 (the “Property
Approval Period”), Buyer shall have the right to review and investigate the
physical and environmental condition of the Property, the income and expenses of
the Property, the character, quality, value and general utility of the Property,
the zoning, land use, environmental and building requirements and restrictions
applicable to the Property, the state of title to the Real Property, and any
other factors or matters relevant to Buyer’s decision to purchase the Property.
Buyer may determine, in its

 

- 4 -



--------------------------------------------------------------------------------

sole discretion, whether or not the Property is acceptable to Buyer within the
Property Approval Period. If, during the Property Approval Period, Buyer
determines that the Property is not acceptable for any reason whatsoever, Buyer
shall have the right, by giving notice (“Disapproval Notice”) to Seller and the
Escrow Holder on or before the last day of the Property Approval Period, to
disapprove any matters relating to the Property. The Disapproval Notice shall
identify and briefly describe the disapproved matters (“Disapproved Matters”).
If Buyer does not give a Disapproval Notice within the Property Approval Period,
Buyer shall be deemed to have approved the Property, this Agreement shall
continue in full force and effect, and Buyer shall have no further right to
terminate this Agreement pursuant to this Section 5.3. If Buyer delivers a
Disapproval Notice within the Property Approval Period, Seller shall have a
period of three (3) business days after Seller’s receipt of the Disapproval
Notice (“Response Period”) (a) to elect to cure any Disapproved Matters by the
Closing Date and to inform Buyer and the Escrow Holder of the same, in which
case Seller shall be required to cure the Disapproved Matters prior to, and as a
condition to, the Closing, or (b) to advise Buyer and the Escrow Holder, in
writing, that Seller will not agree to cure the Disapproved Matters (the
“Response Notice”). If Seller fails to deliver to Buyer and the Escrow Holder
the Response Notice within the Response Period, Seller shall be deemed to have
elected not to cure the Disapproved Matters. If Seller advises Buyer in its
Response Notice that it will not cure the Disapproved Matters (or Seller is
deemed to have elected not to cure the Disapproved Matters), then Buyer shall
have three (3) business days following (i) receipt of the Response Notice, or
(ii) expiration of the Response Period, if Seller is deemed to have elected not
to cure the Disapproved Matters, to advise Seller and the Escrow Holder, in
writing, whether Buyer elects to waive the Disapproved Matters and proceed with
the acquisition of the Property or to terminate this Agreement. If Buyer fails
to deliver a waiver of Disapproved Matters within the three (3)-business day
period, Buyer shall be deemed to have elected to terminate this Agreement. In
the event of Buyer’s election (or deemed election) to terminate this Agreement
under this Section 5.3, the Escrow Holder shall return the Deposit to Buyer,
less one-half ( 1/2) of the Escrow termination fees and the Due Diligence Option
Consideration, on the next business day.

5.4 Survey. Buyer shall have the right, at Buyer’s expense, to obtain a current
survey (“Updated Survey”) of the Real Property prepared by a licensed land
surveyor or a registered civil engineer selected by Buyer. The Updated Survey
shall comply with the current minimum standard detail requirements for land
title surveys established by the American Land Title Association and the
American Congress on Surveying and Mapping, shall contain the legal description
of the Real Property, shall include the surveyor’s or engineer’s certification
(in form and substance satisfactory to Buyer) to Buyer and the Title Company and
any lender designated by Buyer, signed by the surveyor or engineer, that the
Updated Survey correctly shows the Real Property on the basis of a field survey
and in accordance with the current minimum standard detail requirements for land
title surveys established by the American Land Title Association and the
American Congress on Surveying and Mapping, and shall otherwise be in form and
substance satisfactory to Buyer.

5.5 Environmental Definitions. As used in this Agreement, the following
definitions shall apply: “Environmental Laws” shall mean all federal, state and
local laws, ordinances, rules and regulations now or hereafter in force, as
amended from time to time, in any way relating to or regulating human health or
safety, or industrial hygiene or environmental conditions, or protection of the
environment, or pollution or contamination of the air, soil, surface water or

 

- 5 -



--------------------------------------------------------------------------------

groundwater, and includes the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 O.K. § 9601, et seq., the Resource Conservation
and Recovery Act, 42 O.K. § 6901, et seq., the Clean Water Act, 33 O.K. § 1251,
et seq., the Hazardous Substance Account Act, California Health and Safety Code
§ 25300, et seq., the Hazardous Waste Control Law, California Health and Safety
Code § 25100, et seq., the Medical Waste Management Act, California Health and
Safety Code § 25015, et seq., and the Porter-Cologne Water Quality Control Act,
California Water Code § 13000, et seq. “Hazardous Substances” shall mean any
substance or material that is described as a toxic or hazardous substance, waste
or material or a pollutant or contaminant, or words of similar import, in any of
the Environmental Laws, and includes asbestos, petroleum (including crude oil or
any fraction thereof, natural gas, natural gas liquids, liquefied natural gas,
or synthetic gas usable for fuel, or any mixture thereof), petroleum products,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive matter,
medical waste, and chemicals which may cause cancer or reproductive toxicity.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment, including continuing migration, of Hazardous Substances into or
through soil, surface water or groundwater.

5.6 Title. Notwithstanding Section 5.3 or any provision herein to the contrary,
Buyer shall have until the later of (i) the expiration of the Property Approval
Period, or (ii) five (5) business days following receipt of any update to the
Preliminary Report or the Updated Survey (the “Title Approval Date”), to either
approve the exceptions contained in the Preliminary Report or update thereto and
any exceptions arising from the Updated Survey, or to notify Seller and the
Escrow Holder in writing (the “Title Objection Notice”), specifying any
exceptions and/or survey matters to which Buyer objects (the “Title
Objections”). Seller shall have a period of three (3) business days after
Seller’s receipt of the Title Objection Notice (“Title Response Period”) (a) to
remove, or agree to remove prior to the Closing, some or all of the Title
Objections and to inform Buyer and the Escrow Holder of the same, or to cause
the Title Company to issue an endorsement acceptable to Buyer over, or bond
over, such Title Objection, in which case Seller shall be required to perform
same prior to, and as a condition to, the Closing, or (b) to advise Buyer and
the Escrow Holder, in writing, that Seller will not agree to remove some or all
of the Title Objections (the “Title Response Notice”). If Seller fails to
deliver to Buyer and the Escrow Holder the Title Response Notice within the
Title Response Period, Seller shall be deemed to have elected not to remove any
of the Title Objections. If Seller advises Buyer in its Title Response Notice
that it will not remove nor agree to remove some or all of the Title Objections
(or Seller is deemed to have elected not to remove the Title Objections), then
Buyer shall have three (3) business days following (x) receipt of the Title
Response Notice, or (y) expiration of the Title Response Period, if Seller is
deemed to have elected not to remove the Title Objections, to advise Seller and
the Escrow Holder, in writing, whether Buyer elects to waive the Title
Objections and proceed with the acquisition of the Property or to terminate this
Agreement. If Buyer fails to deliver a waiver of Title Objections within the
three (3)-business day period, Buyer shall be deemed to have elected to
terminate this Agreement. In the event of Buyer’s election (or deemed election)
to terminate this Agreement under this Section 5.6, the Escrow Holder shall
return the Deposit to Buyer, less one-half ( 1/2) of the Escrow termination fees
and the Due Diligence Option Consideration, on the next business day.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 6

Representations and Warranties

6.1 Seller. The representations and warranties of Seller in this Section 6.1 are
a material inducement for Buyer to enter into this Agreement. Buyer would not
purchase the Property from Seller without such representations and warranties of
Seller. Such representations and warranties shall survive the Closing. To the
extent that Seller is comprised of more than one individual or entity, the
representations and warranties of Seller hereunder are made only as to such
individual or entity. Seller represents and warrants to Buyer as of the date of
this Agreement as follows:

(a) RM-USE is a limited liability company, duly incorporated and organized and
validly existing and in good standing under the laws of the State of California.
RM-USE is duly qualified to do business in the State of California. Seller has
full power and authority to enter into this Agreement and to perform this
Agreement. The execution, delivery and performance of this Agreement by Seller
have been duly and validly authorized by all necessary action on the part of
Seller and all required consents and approvals have been duly obtained. This
Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency, reorganization, arrangement, moratorium or other similar
laws affecting the rights of creditors generally.

(b) Except for the Lease, Seller is not a party to any leases, contracts or
agreements that are binding on or pertain to the Property. Seller has good title
to the Personal Property and the Permits, free and clear of all liens,
encumbrances, security interests and adverse claims of any kind or nature
whatsoever. All of the copies of the documents delivered to Buyer pursuant to
Section 5.1 hereof are accurate and complete copies of all originals of the
documents described in Section 5.1 hereof.

(c) Seller has received no notice of any kind from any insurance broker, agent
or underwriter that any no insurable condition exists in, on or about the Real
Property or any part thereof. Seller has received no notice, citation or other
claim alleging any violation of any laws, statutes, rules, regulations,
ordinances or covenants, conditions or restrictions applicable to the Real
Property.

(d) To the best of Seller’s knowledge, without a duty of inquiry except with
respect to the property manager for the Real Property, no Hazardous Substances
are present in, on or under the Real Property or any nearby real property which
could migrate to the Real Property, and there is no present Release or
threatened Release of any Hazardous Substances in, on or under the Real
Property. Seller has never used the Real Property or any part thereof, and has
never permitted any person to use the Real Property or any part thereof, for the
production, processing, manufacture, generation, treatment, handling, storage or
disposal of Hazardous Substances. No underground storage tanks of any kind are
located in the Real Property. To the best of Seller’s knowledge, the Real
Property and every part thereof, and all operations and activities therein and
thereon and the use and occupancy thereof, comply with all applicable
Environmental Laws, and neither Seller nor any person using or occupying the
Real Property or

 

- 7 -



--------------------------------------------------------------------------------

any part thereof is violating any Environmental Laws. Seller has all permits,
licenses and approvals (which are included in the Permits) required by all
applicable Environmental Laws for the use and occupancy of, and all operations
and activities in, the Real Property, Seller is in full compliance with all such
permits, licenses and approvals, and all such permits, licenses and approvals
were duly issued and are in full force and effect. The Real Property has not
been designated as “hazardous waste property” or “border zone property” pursuant
to California Health and Safety Code § 25220 et seq., no proceedings for a
determination as to whether the Real Property should be so designated are
pending or threatened, and no portion of the Real Property is located within two
thousand (2,000) feet of a significant disposal of “hazardous waste” within the
meaning of California Health and Safety Code Section 25221, which could cause
the Real Property to be classified as “border zone property.” No claim, demand,
action or proceeding of any kind relating to any past or present Release or
threatened Release of any Hazardous Substances in, on or under the Real Property
or any past or present violation of any Environmental Laws at the Real Property
has been made or commenced, or is pending, or to the best of Seller’s knowledge,
is being threatened or contemplated by any person.

(e) There is no litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation of any kind pending or to the best of
Seller’s knowledge, threatened or being contemplated against or involving Seller
relating to the Real Property or any part thereof and there is no valid basis
for any such litigation, arbitration or other legal or administrative suit,
action, proceeding or investigation. There is no general plan, land use or
zoning action or proceeding of any kind, or general or special assessment action
or proceeding of any kind, or condemnation or eminent domain action or
proceeding of any kind pending or to the best of Seller’s knowledge, without any
duty of inquiry except with respect to the property manager for the Real
Property, threatened or being contemplated with respect to the Real Property or
any part thereof. There is no legal or administrative action or proceeding
pending to contest or appeal the amount of real property taxes or assessments
levied against the Real Property or any part thereof or the assessed value of
the Real Property or any part thereof for real property tax purposes. No
supplemental real property taxes have been or will be levied against or assessed
with respect to the Real Property or any part thereof based on any change in
ownership or new construction or other event or occurrence relating to the Real
Property before the date of this Agreement, except any such supplemental real
property taxes as have been paid in full and discharged.

(f) All water, sewer, gas, electric, steam, telephone and drainage facilities
and all other utilities required by law or reasonably necessary or proper and
usual for the full operation, use and occupancy of the Real Property are
installed to the boundary lines of the Real Property, are connected with valid
permits, and are adequate to service the Real Property and to allow full
compliance with all applicable laws, and the cost of installation and connection
of all such utilities to the Property has been fully paid.

(g) Seller is not a “foreign person” as defined in Section 1445 of the Internal
Revenue Code of 1986, as amended, and the Income Tax Regulations thereunder.

(h) Seller is the sole owner of (and Buyer will acquire hereunder) the entire
right, title and interest in and to the Property free from any possessory or
other legal interest of any other person or party in and to the Property, except
with respect to that certain AIR

 

- 8 -



--------------------------------------------------------------------------------

Commercial Real Estate Association Standard Industrial/Commercial Single-Tenant
Lease – Net dated as of June 1, 2009 by and between the Reynolds Family Trust,
as “Lessor,” and Buyer, as “Lessee,” that certain Addendum dated as of June 1,
2009, and that certain Option(s) to Extend Standard Lease Addendum dated as of
June 1, 2009, and that certain Third Addendum to Lease dated as of June 1, 2009
(collectively, the “Lease”).

(i) Seller has not dealt with any investment adviser, real estate broker or
finder, or incurred any liability for any commission or fee to any investment
adviser, real estate broker or finder, in connection with the sale of the
Property to Buyer or this Agreement. Ronald Reynolds is a California licensed
real estate agent.

6.2 Buyer. The representations and warranties of Buyer in this Section 6.2 are a
material inducement for Seller to enter into this Agreement. Seller would not
sell the Property to Buyer without such representations and warranties of Buyer.
Such representations and warranties shall survive the Closing. Buyer represents
and warrants to Seller as of the date of this Agreement as follows:

(a) Buyer is a corporation duly incorporated and organized and validly existing
and in good standing under the laws of the State of Delaware. Buyer is duly
qualified to do business and is in good standing in the State of California.
Buyer has full corporate power and authority to enter into this Agreement and to
perform this Agreement. The execution, delivery and performance of this
Agreement by Buyer have been duly and validly authorized by all necessary action
on the part of Buyer and all required consents and approvals have been duly
obtained, subject to the authorization and approval described in Section 8.2(a)
hereof. This Agreement is a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to the effect of
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

(b) Buyer has not dealt with any investment adviser, real estate broker or
finder that is entitled to a commission or fee, or incurred any liability for
any commission or fee to any investment adviser, real estate broker or finder,
in connection with the sale of the Property to Buyer or this Agreement.

6.3 Disclaimer of Warranties. Except as provided in Section 6.1 above, Buyer
acknowledges and agrees that Seller has not made, does not make, and
specifically negates and disclaims any representations, warranties, promises,
covenants, agreements or guaranties of any kind or character whatsoever, whether
express or implied, oral or written, past, present, or future, of, as to,
concerning, or with respect to the Property, including, without limitation,
(1) the value of the Property, (2) the income to be derived from the Property,
(3) the suitability of the Property for any activities or uses that Buyer may
conduct thereon, including the possibilities for future development or use of
the Property, (4) the habitability, merchantability, marketability,
profitability or fitness for a particular purpose of the Property, (5) the
manner, quality, state of repair or lack of repair of the Property, (6) the
nature, quality or condition of the Property, including, without limitation, the
water, soil and geology, (7) the compliance of or by the Property or its
operation with any laws, rules, ordinances or regulations of any applicable
governmental authority or body, including the Americans with Disabilities Act,
(8) the manner

 

- 9 -



--------------------------------------------------------------------------------

or quality of the construction or materials, if any, incorporated into the
Property, (9) compliance with any environmental protection, pollution or land
use laws, rules, regulations, orders or requirements, including, but not limited
to, Environmental Laws, (10) the presence or absence of Hazardous Materials at,
on, under or adjacent to the Property, (11) the content, completeness or
accuracy of the Due Diligence Documents or the Title Report, (12) the conformity
of the improvements to any plans or specifications for the Property, including
any plans and specifications that may have been or may be provided to Buyer,
(13) the conformity of the Property to past, current or future applicable zoning
or building requirements, (14) deficiency of any under-shoring, (15) deficiency
of any drainage, (16) the fact that all or a portion of the Property may be
located on or near an earthquake fault line, or (17) the existence of vested
land use, zoning or building entitlements affecting the Property. Buyer further
acknowledges and agrees that, having been given the opportunity to inspect the
Property and review information and documents affecting the Property, except as
provided in Section 6.1, Buyer is relying solely on its own investigation of the
Property and review of such information and documents in determining whether or
not to purchase the Property and not on any information provided or to be
provided by Seller. Buyer further acknowledges and agrees that any information
made available to Buyer or provided or to be provided by or on behalf of Seller
with respect to the Property was obtained from a variety of sources and that
Seller has not made any independent investigation or verification of such
information and, except as provided in Section 6.1, makes no representations as
to the accuracy or completeness of such information. Effective as of the
Closing, Buyer agrees to fully and irrevocably release Seller from any and all
claims that Buyer may now have or hereafter acquire against Seller for any cost,
loss, liability, damages, expense, demand, action or cause of action arising
from such information or documents, except to the extent of Seller’s
representations and warranties pursuant to Section 6.1. Except as provided in
Section 6.1, Seller is not liable or bound in any manner by any oral or written
statements, representations, or information pertaining to the Property or to the
operation thereof furnished by any real estate broker, agent, employee, servant
or other person. Buyer further acknowledges and agrees that to the maximum
extent permitted by law, the sale of the Property, as provided for herein, is
made on an as-is condition and basis with all faults and that Seller has no
obligation to make repairs, replacements or improvements except as may otherwise
be expressly stated herein. Effective as of the Closing, Buyer and anyone
claiming by, through, or under Buyer, hereby fully and irrevocably release
Seller, Seller’s agents, employees, and affiliates, and their respective
employees, agents, representatives, successors and assigns, from any and all
claims that Buyer may now have or hereafter acquire for any action, cause of
action, cost, damage, demand, expense (including, without limitation, attorney’s
fees and expenses), fine, judgment, liability, lien, loss, or penalty, whether
foreseen or unforeseen, direct or indirect, arising from or related to the
condition of the Property, including, without limitation, the presence of
Hazardous Substances (collectively, “Released Claims”); however, the Released
Claims do not include any of Seller’s obligations or representations expressly
stated in this Agreement or Seller’s fraud or misrepresentation. Buyer further
acknowledges and agrees that this release shall be given full force and effect
according to each of its express terms and provisions, including, but not
limited to, those relating to unknown and suspected claims, damages, and causes
of action. This waiver shall be deemed given at the Closing. Buyer hereby
acknowledges that Buyer has read and is familiar with the provisions of
California Civil Code section 1542 (“Section 1542”), which is set forth below:

 

- 10 -



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

By initialing below, effective as of the Closing, Buyer hereby waives the
provisions of Section 1542 solely in connection with the matters that are the
subject of the foregoing waivers and releases:

TSN      Buyer’s Initials

6.4 Survival of Covenants, Representations and Warranties. Subject to the
limitation below, all of the covenants, representations and warranties of Seller
set forth in Section 6.1 shall survive the Closing and the delivery of the Deed.
In the event that after the date of this Agreement and prior to the Closing
(1) Buyer discovers any material misrepresentation of Seller or any material
breach of Seller’s representations or warranties hereunder (excluding any
misrepresentation amounting to fraud) or (2) a change in circumstances occurs
that causes one or more of Seller’s representations above to be materially
untrue, then, for a period of 10 days following the discovery, Buyer shall have
the right, as Buyer’s sole remedy, to terminate this Agreement, and, if Buyer
elects to terminate this Agreement, the following shall apply:

(i) Buyer shall be entitled to a return of the Deposit and any interest thereon.

(ii) All title and escrow charges shall be paid by Seller.

(iii) If Buyer elects to terminate based upon clause (1) above (i.e., a material
misrepresentation or material breach of Seller’s representations or warranties),
then Buyer may recover from Seller all reasonable costs incurred by Buyer during
the course of Buyer’s review and investigation of the Property, provided that
Seller’s liability for such costs shall not exceed $50,000.00.

If, notwithstanding Buyer’s discovery of a misrepresentation of Seller or a
change of circumstances, Buyer elects to affirm this Agreement and proceed with
the Closing, such election shall, upon the Closing, constitute a waiver by Buyer
of any and all claims relating to such misrepresentation of Seller or change of
circumstances. If, after the Closing, Buyer discovers a breach of any
representation or warranty in Section 6.1, then any action by Buyer for breach
of such representation or warranty under Section 6.1 must be commenced within
one year after the Closing.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 7

Covenants

7.1 Seller. Seller covenants and agrees with Buyer as follows:

(a) Between the date of this Agreement and the Closing Date, Seller shall not
execute any agreement affecting the Real Property or amend, modify, renew,
extend or terminate any of the Permits in any respect without the prior approval
of Buyer, which approval may not be unreasonably withheld, conditioned or
delayed; provided, however, from and after the expiration of the Property
Approval Period in the event that Buyer elects to proceed with the purchase of
the Property, such approval shall be in the sole and absolute discretion of
Buyer. Between the date of this Agreement and the Closing Date, Seller shall
manage, operate, maintain and repair the Real Property and the Personal Property
in the ordinary course of business in accordance with sound property management
practice to the extent required under the Lease, perform Seller’s obligations
under the Lease, comply with the Permits and all covenants, conditions,
restrictions, laws, statutes, rules, regulations and ordinances applicable to
the Real Property or the Personal Property, keep the Permits in force,
immediately give Buyer copies of all notices received by Seller asserting any
violation of the Permits or any covenants, conditions, restrictions, laws,
statutes, rules, regulations or ordinances applicable to the Real Property or
the Personal Property, and perform when due all of Seller’s obligations under
the Permits and all applicable laws. Between the date of this Agreement and the
Closing Date, Seller shall keep in force property insurance covering all
buildings, structures, improvements, machinery, fixtures and equipment included
in the Real Property insuring against all risks of physical loss or damage,
subject to standard exclusions, in an amount equal to the actual replacement
cost (without deduction for depreciation) of such buildings, structures,
improvements, machinery, fixtures and equipment.

(b) Between the date of this Agreement and the Closing Date, Seller shall not
use, produce, process, manufacture, generate, treat, handle, store or dispose of
any Hazardous Substances in, on or under the Real Property, or use the Real
Property for any such purposes, or Release any Hazardous Substances into any
air, soil, surface water or groundwater comprising the Real Property, or permit
any person using or occupying the Real Property or any part thereof to do any of
the foregoing. Between the date of this Agreement and the Closing Date, Seller
shall comply with, and shall cause all persons using or occupying the Real
Property or any part thereof to comply with, all Environmental Laws applicable
to the Real Property, or the use or occupancy thereof, or any operations or
activities therein or thereon. Immediately after Seller obtains any information
indicating that any Hazardous Substances may be present or any Release or
threatened Release of Hazardous Substances may have occurred in, on or under the
Real Property (or any nearby real property which could migrate to the Real
Property) or that any violation of any Environmental Laws may have occurred at
the Real Property, Seller shall give written notice thereof to Buyer with a
reasonably detailed description of the event, occurrence or condition in
question. Seller shall immediately furnish to Buyer copies of all written
communications received by Seller from any person (including notices,
complaints, claims or citations that any Release or threatened Release of any
Hazardous Substances or any violation of any Environmental Laws has actually or
allegedly occurred) or given by Seller to any person concerning any past or
present Release or threatened Release of any Hazardous Substances in, on

 

- 12 -



--------------------------------------------------------------------------------

or under the Real Property (or any nearby real property which could migrate to
the Real Property) or any past or present violation of any Environmental Laws at
the Real Property.

(c) Subject to the limitation in Section 6.4, all representations and warranties
made by Seller in Section 6.1 hereof shall survive the Closing. All of the
representations and warranties made by Seller in Section 6.1 hereof shall be
true and correct on and as of the Closing Date.

(d) Subject to the limitation in Section 6.4, Seller shall indemnify and defend
Buyer against and hold Buyer harmless from all claims, demands, liabilities,
losses, damages, costs and expenses, including reasonable attorneys’ fees and
disbursements, that may be suffered or incurred by Buyer if any representation
or warranty made by Seller in Section 6.1 hereof was untrue or incorrect in any
respect when made or that may be caused by any breach by Seller of any such
representation or warranty.

(e) Seller shall indemnify and defend Buyer against and hold Buyer harmless from
all claims, demands, liabilities, losses, damages, costs and expenses, including
reasonable attorneys’ fees and disbursements, arising from or based on any
failure by Seller to perform all obligations of Seller in accordance with the
Permits before the Closing Date, or any breach, default or violation by Seller
(or any event by Seller or condition which, after notice or the passage of time,
or both, would constitute a breach, default or violation by Seller) under the
Permits that occurs before the Closing Date, or any condition, event or
circumstance relating to the Real Property that existed or occurred before the
Closing Date, or any personal injury or property damage occurring in, on or
about the Real Property before the Closing Date.

(f) Seller shall indemnify and defend Buyer against and hold Buyer harmless from
all claims, demands, liabilities, losses, damages, costs and expenses in any way
arising from, relating to or connected with any past or present Release or
threatened Release of any Hazardous Substances in, on or under the Real Property
or any past or present violation of any Environmental Laws at the Real Property
that exists or occurs, or the onset of which exists or occurs, before the
Closing Date. The foregoing indemnification shall include all expenses of
investigation and monitoring, costs of containment, abatement, removal, repair,
cleanup, restoration and remedial work, penalties and fines, attorneys’ fees and
disbursements, and other response costs. Notwithstanding the foregoing or any
provision in this Agreement to the contrary, Seller’s obligation under this
Section 7.1(f) shall expire on, and no claim for indemnification under this
Section 7.1(f) may be made on or after, the first (1st) anniversary of the
Closing.

(g) Between the date of this Agreement and the Closing Date, Seller shall not in
any manner sell, convey, assign, transfer, encumber or otherwise dispose of the
Real Property, the Personal Property, the Permits, or any part thereof or
interest therein.

7.2 Buyer. Buyer covenants and agrees with Seller as follows:

(a) All representations and warranties made by Buyer in Section 6.2 shall
survive the Closing. All of the representations and warranties made by Buyer in
Section 6.2 hereof shall be true and correct on and as of the Closing Date.

 

- 13 -



--------------------------------------------------------------------------------

(b) Buyer shall indemnify and defend Seller against and hold Seller harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees and disbursements, that may be suffered or
incurred by Seller if any representation or warranty made by Buyer in
Section 6.2 hereof was untrue or incorrect in any respect when made or that may
be caused by any breach by Buyer of any such representation or warranty.

(c) Buyer shall indemnify and defend Seller against and hold Seller harmless
from all claims, demands, liabilities, losses, damages, costs and expenses,
including reasonable attorneys’ fees and disbursements, arising from or based on
any failure by Buyer to perform all obligations of Buyer under the Permits
arising or accruing on or after the Closing Date and during Buyer’s ownership of
the Property or any breach, default or violation by Buyer (or any event by Buyer
or condition which, after notice or the passage of time, or both, would
constitute a breach, default or violation by Buyer) under the Permits that
occurs on or after the Closing Date and during Buyer’s ownership of the
Property.

7.3 Casualty Damage.

(a) If the Property suffers a casualty (“Casualty”) and the reasonably estimated
cost of repairing damage caused by the Casualty shall equal or exceed
$100,000.00 (the “Upset Loss Amount”), Buyer may terminate this Agreement by
delivery of written notice to Seller within 21 days following written
notification to Buyer of the Casualty and Buyer shall be entitled to a return of
the Deposit as provided in Section 2.2 above. If the Property shall suffer a
Casualty, but only to such an extent that the reasonably estimated cost of
repairing such damage shall be less than the Upset Loss Amount, then (1) Seller
shall, at its sole expense, promptly proceed to repair the Property to
substantially the same condition that existed prior to the Casualty, (2) neither
Seller nor Buyer shall be entitled to terminate this Agreement by reason of such
Casualty, and (3) at Buyer’s option, either (i) the Closing Date shall be
extended for a period equal to the lesser of (a) 30 days, or (b) the time
reasonably required to effect such repairs or (ii) the Closing shall occur
without delay and Seller shall complete the repairs following the Closing.

(b) If a Casualty occurs resulting in reasonable repair costs exceeding the
Upset Loss Amount and this Agreement is not so terminated by Buyer as provided
in the preceding paragraph, then Seller shall either:

(i) By written notice to Buyer within 10 days following the last date on which
Buyer could have so terminated this Agreement, elect not to restore the
Property. If Seller elects not to restore the Property, then Buyer shall have
the right either to (1) terminate this Agreement by written notice to Seller
within 10 days following Buyer’s receipt of such notice from Seller, as provided
for above, whereupon Buyer shall be entitled to a return of the Deposit as
provided in Section 2.2 above, or (2) consummate the acquisition of the Property
in accordance with this Agreement and (i) all rights to insurance proceeds
otherwise payable to Seller on account of such Casualty shall be assigned to
Buyer at Closing, (ii) Seller shall pay a portion of the cost to repair the
damage caused by the casualty equal to the lesser of the Upset Loss Amount or
the uninsured portion of the cost of repair (including any deductible amount
required to be

 

- 14 -



--------------------------------------------------------------------------------

paid under any applicable casualty insurance policy), and (iii) pending Closing,
Seller shall not adjust or settle such matters with the insurance carriers
without the consent of Buyer; or

(ii) Promptly proceed to repair the Property to substantially the same condition
that existed prior to the Casualty, at Seller’s sole expense. If Seller elects
to restore the Property, then Buyer shall have either of the following options:
(1) the Closing Date shall be extended for a period equal to the lesser of
(i) 30 days or (ii) the time reasonably required to effect such repairs or
(2) the Closing shall occur without delay, and Seller shall complete the repairs
following the Closing.

7.4 Eminent Domain. If, before the Closing Date, proceedings are commenced for
the taking by exercise of the power of eminent domain of all or a material part
of the Property which, as reasonably determined by Buyer, would render the
Property unacceptable to Buyer or unsuitable for Buyer’s intended use, Buyer
shall have the right, by giving notice to Seller within thirty (30) days after
Seller gives notice of the commencement of such proceedings to Buyer, to
terminate this Agreement, in which event this Agreement shall terminate. If,
before the Closing Date, proceedings are commenced for the taking by exercise of
the power of eminent domain of less than such a material part of the Property,
or if Buyer has the right to terminate this Agreement pursuant to the preceding
sentence but Buyer does not exercise such right, then this Agreement shall
remain in full force and effect and, on the Closing Date, the condemnation award
(or, if not theretofore received, the right to receive such award) payable on
account of the taking shall be transferred to Buyer. Seller shall give notice to
Buyer immediately after Seller’s receiving notice of the commencement of any
proceedings for the taking by exercise of the power of eminent domain of all or
any part of the Property. Buyer shall have a period of thirty (30) days (or such
shorter period as Buyer may elect by giving notice to Seller) after Seller has
given the notice to Buyer required by this Section 7.4 to evaluate the extent of
the taking and make the determination as to whether to terminate this Agreement.
If necessary, the Closing Date shall be postponed until Seller has given the
notice to Buyer required by this Section 7.4 and the period of thirty (30) days
described in this Section 7.4 has expired.

ARTICLE 8

Conditions Precedent

8.1 Seller. The obligations of Seller under this Agreement are subject to
satisfaction of all of the conditions set forth in this Section 8.1. Seller may
waive any or all of such conditions in whole or in part but any such waiver
shall be effective only if made in writing. After the Closing, any such
condition that has not been satisfied shall be treated as having been waived in
writing. No such waiver shall constitute a waiver by Seller of any of its rights
or remedies if Buyer defaults in the performance of any covenant or agreement to
be performed by Buyer under this Agreement or if Buyer breaches any
representation or warranty made by Buyer in Section 6.2 hereof. If any condition
set forth in this Section 8.1 is not fully satisfied or waived in writing by
Seller, this Agreement shall terminate, but without releasing Buyer from
liability if Buyer defaults in the performance of any such covenant or agreement
to be performed by Buyer or if Buyer breaches any such representation or
warranty made by Buyer before such termination.

 

- 15 -



--------------------------------------------------------------------------------

(a) On the Closing Date, Buyer shall not be in default in the performance of any
covenant or agreement to be performed by Buyer under this Agreement.

(b) On the Closing Date, all representations and warranties made by Buyer in
Section 6.2 hereof shall be true and correct as if made on and as of the Closing
Date.

(c) On the Closing Date, no judicial or administrative suit, action,
investigation, inquiry or other proceeding by any person shall have been
instituted against Seller which challenges the validity or legality of any of
the transactions contemplated by this Agreement.

8.2 Buyer. The obligations of Buyer under this Agreement are subject to
satisfaction of all of the conditions set forth in this Section 8.2. Buyer may
waive any or all of such conditions in whole or in part but any such waiver
shall be effective only if made in writing. After the Closing, any such
condition that has not been satisfied shall be treated as having been waived in
writing. No such waiver shall constitute a waiver by Buyer of any of its rights
or remedies if Seller defaults in the performance of any covenant or agreement
to be performed by Seller or if Seller breaches any representation or warranty
made by Seller in Section 6.1 hereof. If any condition set forth in this
Section 8.2 is not fully satisfied or waived in writing by Buyer, this Agreement
shall terminate, but without releasing Seller from liability if Seller defaults
in the performance of any such covenant or agreement to be performed by Seller
or if Seller breaches any such representation or warranty made by Seller before
such termination.

(a) On or before the Closing Date, (i) the Board of Directors of Buyer shall
have authorized and approved, in the sole and absolute discretion of such Board
of Directors, the transactions contemplated by this Agreement, and the
negotiation, execution, delivery and performance of this Agreement by Buyer, and
(ii) Buyer shall have given notice of such authorization and approval to Seller.

(b) On the Closing Date, Seller shall not be in default in the performance of
any covenant or agreement to be performed by Seller under this Agreement.

(c) On the Closing Date, no judicial or administrative suit, action,
investigation, inquiry or other proceeding by any person shall have been
instituted against Buyer which challenges the validity or legality of any of the
transactions contemplated by this Agreement.

(d) On or before the Closing Date, the Title Company shall be unconditionally
and irrevocably committed to issue to Buyer an American Land Title Association
Owner’s Policy of title insurance, with liability in the amount of the Purchase
Price, insuring Buyer that fee simple absolute title to the Real Property is
vested in Buyer subject only to the Permitted Exceptions, together with such
endorsements as requested by Buyer (the “Title Policy”).

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE 9

Closing

9.1 Procedure. Seller and Buyer shall cause the following to occur at the
Closing on the Closing Date (except as otherwise provided below):

(a) One (1) original of the Grant Deed, duly executed and acknowledged by Seller
and delivered into the Escrow no later than one (1) business day prior to the
Closing Date, shall be recorded by the Escrow Holder in the Official Records of
the County of San Diego, State of California.

(b) Seller shall date as of the Closing Date, execute and deliver into the
Escrow no later than one (1) business day prior to the Closing Date, (i) one
(1) original of the Bill of Sale, (ii) two (2) originals of the Assignment of
Permits, (iii) one (1) original Certificate of Non-Foreign Status in accordance
with Section 1445 of the Internal Revenue Code of 1986, as amended, and the
Income Tax Regulations thereunder in the form of Exhibit F attached hereto,
(iv) two (2) originals of an agreement between Seller and Buyer terminating the
Lease effective as of the Closing in the form attached hereto as Exhibit G (the
“Lease Termination”), and (v) a written statement signed by Seller that confirms
that during the period from the date of this Agreement to the Closing Date,
nothing has occurred (and Seller has not become aware of any facts) that, to
Seller’s actual knowledge, causes any of the Seller’s representations and
warranties contained in this Agreement to be materially untrue and that, to
Seller’s actual knowledge, all of the representations and warranties contained
in this Agreement remain true and are reconfirmed as of the Closing; however,
Seller’s written statement may except any occurrences or facts as to which
Seller has, prior to the Closing, delivered to Buyer written notice and, as
provided pursuant to Section 6.4 above, Buyer has, nevertheless, elected to
proceed with the Closing. The written statement shall be substantially in form
and content as Exhibit H attached hereto.

(c) Buyer shall date as of the Closing Date, execute and deliver into the Escrow
no later than one (1) business day prior to the Closing Date, (i) two
(2) originals of the Assignment of Permits, and (ii) two (2) originals of the
Lease Termination.

(d) Buyer shall deposit into the Escrow the balance of the Purchase Price for
the Property in accordance with Section 2.1 hereof, plus any additional amounts
required pursuant to a Closing Statement (as defined below) approved by Buyer.

(e) The Title Company shall issue to Buyer the Title Policy.

(f) The Escrow Holder shall file the information return for the sale of the
Property required by Section 6045 of the Internal Revenue Code of 1986, as
amended, and the Income Tax Regulations thereunder.

9.2 Possession. Seller and Buyer acknowledge and agree that Buyer is currently
in possession of the Real Property under the Lease, and Buyer shall continue to
remain in possession of the Real Property effective as of the Closing. If not
previously delivered to Buyer, Seller shall deliver originals of the documents
described in Section 5.1 hereof, all files, correspondence, maintenance records
and operating manuals relating to the Real Property, and

 

- 17 -



--------------------------------------------------------------------------------

all keys (properly tagged or identified) to the Real Property to Buyer on the
Closing Date. The originals of such documents and such keys shall become the
property of Buyer on the Closing Date.

9.3 Closing Costs. Seller shall pay the County documentary transfer tax in
respect of the Grant Deed, the City conveyance tax in respect of the Grant Deed,
the premium for the CLTA standard coverage provided by the Title Policy, the
cost of any endorsements to the Title Policy providing for the removal of any
disapproved title exceptions that Seller has agreed to provide, one-half
(1/2) of the escrow fee charged by the Escrow Holder, and the recording fee for
the Grant Deed. Buyer shall pay the premium for the ALTA extended coverage of
the Title Policy, the cost of any endorsements to the Title Policy requested by
Buyer (other than endorsements providing for the removal of any disapproved
title exceptions that Seller has agreed to provide), and one-half (1/2) of the
escrow fee charged by the Escrow Holder. When the Grant Deed is submitted to the
Recorder for recordation, Escrow Holder shall, in accordance with California
Revenue and Taxation Code Section 11932, request that the amount of the
documentary transfer tax due be shown on a separate paper which shall be affixed
to the Grant Deed by the Recorder after the permanent record is made and before
the Grant Deed is returned to Buyer.

9.4 Prorations. All current base rent, additional rent, reimbursements and other
amounts owed under the Lease, determined using the accrual method of accounting,
shall be prorated between Seller and Buyer as of the Closing Date and, to the
extent of information then available, such prorations shall be made at the
Closing, provided that the parties acknowledge that the Lease and all rental and
other obligations thereunder shall be terminated as of the Closing pursuant to
the Lease Termination. Since the Lease is a triple-net lease under which Buyer,
as lessee, is responsible for payment of taxes, maintenance, and insurance, rent
under the Lease is the only matter to be prorated as of the Closing. Buyer shall
receive a Purchase Price credit at the Closing in the amount of $51,243.39,
which is equal to the security deposit paid under the Lease. Seller and Buyer
shall use their best efforts prior to the Closing Date to provide the Escrow
Holder with information necessary to prepare a closing statement (“Closing
Statement”) covering as many items to be prorated as practicable so such
prorations can be made at the Closing. The Closing Statement shall be prepared
by the Escrow Holder and delivered to Seller and Buyer no later than three
(3) business days before the scheduled Closing Date. Such prorations shall be
adjusted, if necessary, and completed after the Closing as soon as final
information becomes available. Seller and Buyer agree to cooperate and to use
their best efforts to complete such prorations no later than thirty (30) days
after the Closing Date, except for any annual reconciliation of expense
reimbursements payable by tenants which cannot be completed until the final
accounting for the year has been prepared. Monthly income and expense items
shall be prorated on the basis of a thirty (30) day month. Such income and
expenses of the Property for the period before the Closing Date shall be for the
account of Seller and such income and expenses for the period on and after the
Closing Date shall be for the account of Buyer.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 10

General

10.1 Notices. All notices and other communications under this Agreement shall be
properly given only if made in writing and either mailed by certified mail,
return receipt requested, postage prepaid, delivered by hand (including
messenger or recognized delivery, courier or air express service, including,
without limitation, Federal Express) to the party at the address set forth in
this Section 10.1 or such other address as such party may designate by notice to
the other party, or delivered by facsimile. Such notices and other
communications shall be effective on the date of receipt (evidenced by the
certified mail receipt) if mailed, on the date of hand delivery if hand
delivered or on the date of the facsimile confirmation if delivered by facsimile
(provided that any facsimile delivered after 5:00 p.m. Pacific time shall not be
effective until the next business day). If any such notice or communication is
not received or cannot be delivered due to a change in the address or facsimile
number of the receiving party of which notice was not previously given to the
sending party or due to a refusal to accept by the receiving party, such notice
or other communication shall be effective on the date delivery is attempted. Any
notice or other communication under this Agreement may be given on behalf of a
party by the attorney for such party.

 

  (a)

The address of Seller is:

Cal Commercial Properties

6367 Alvarado Court, Suite 206

San Diego, CA 92120

Attn: Ron Reynolds

Fax No.: (619) 286-5002

With a copy to:

F. Sigmund Luther, Esq.

401 West A Street, Suite 1625

San Diego, CA 92101

Fax No.: (619) 239-0541

 

  (b)

The address of Buyer is:

Genoptix, Inc.

1811 Aston Ave.

Carlsbad, CA 92008

Attn: Chief Financial Officer

Fax No.: (760) 268-6201

With a copy to:

 

- 19 -



--------------------------------------------------------------------------------

Genoptix, Inc.

1811 Aston Ave.

Carlsbad, CA 92008

Attn: General Counsel

Fax No.: (760) 268-6201

and

Pillsbury Winthrop Shaw Pittman LLP

12255 El Camino Real, Suite 300

San Diego, CA 92130

Attn: Eric A. Kremer, Esq.

Fax No.: (858) 509-4010

 

  (c)

The address of the Escrow Holder is:

Chicago Title Company

701 Palomar Airport Rd., Suite 260

Carlsbad, CA 92011

Attn: Lorraine Martin

Fax No.: (760) 268-0966

10.2 Attorneys’ Fees. If there is any legal action or proceeding between Seller
and Buyer arising from or based on this Agreement, the unsuccessful party to
such action or proceeding shall pay to the prevailing party all costs and
expenses, including reasonable attorneys’ fees and disbursements, incurred by
such prevailing party in such action or proceeding and in any appeal in
connection therewith. If such prevailing party recovers a judgment in any such
action, proceeding or appeal, such costs, expenses and attorneys’ fees and
disbursements shall be included in and as a part of such judgment.

10.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

10.4 Construction. Seller and Buyer acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any document
executed and delivered by either party in connection with the transactions
contemplated by this Agreement. The captions in this Agreement are for
convenience of reference only and shall not be used to interpret this Agreement.

10.5 Terms Generally. The defined terms in this Agreement shall apply equally to
both the singular and the plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The term “person” includes individuals, corporations,
partnerships, trusts, other legal entities, organizations and associations, and
any government or governmental agency or authority. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase

 

20



--------------------------------------------------------------------------------

“without limitation.” The words “approval,” “consent” and “notice” shall be
deemed to be preceded by the word “written.”

10.6 Further Assurances. From and after the date of this Agreement, Seller and
Buyer agree to do such things, perform such acts, and make, execute, acknowledge
and deliver such documents as may be reasonably necessary or proper and usual to
complete the transactions contemplated by this Agreement and to carry out the
purpose of this Agreement in accordance with this Agreement.

10.7 Partial Invalidity. If any provision of this Agreement is determined by a
proper court to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the other provisions of this
Agreement and this Agreement shall remain in full force and effect without such
invalid, illegal or unenforceable provision.

10.8 Waivers. No waiver of any provision of this Agreement or any breach of this
Agreement shall be effective unless such waiver is in writing and signed by the
waiving party and any such waiver shall not be deemed a waiver of any other
provision of this Agreement or any other or subsequent breach of this Agreement.

10.9 Natural Hazard Disclosure Statement. Within five (5) business days
following full execution of this Agreement, Seller shall, at Seller’s sole cost
and expense, provide or cause the Escrow Holder to provide Buyer with a Natural
Hazard Disclosure Statement with respect to the Real Property as required by
applicable law.

10.10 Joint and Several Liability. To the extent that Seller or Buyer is
comprised of more than one person or entity, such persons or entities comprising
such party shall be jointly and severally liable for such party’s obligations
under this Agreement.

10.11 Miscellaneous. The Exhibits attached to this Agreement are made a part of
this Agreement. Seller shall make no public announcement of this Agreement or
the transactions contemplated by this Agreement without the prior consent of
Buyer, unless such public announcement is necessary to comply with applicable
law. This Agreement shall benefit and bind Seller and Buyer and their respective
personal representatives, heirs, successors and assigns. Buyer shall have the
right, without releasing Buyer from any obligation under this Agreement, by
giving notice to Seller before the Closing Date, to assign this Agreement or to
have Seller convey, assign and transfer the Property at the Closing in
accordance with this Agreement to any person designated by Buyer in such notice.
Time is of the essence of this Agreement. This Agreement may be executed in
counterparts, each of which shall be an original, but all of which shall
constitute one and the same Agreement. This Agreement may not be amended or
modified except by a written instrument signed by Seller and Buyer. This
Agreement constitutes the entire and integrated agreement between Seller and
Buyer relating to the purchase and sale of the Property and supersedes all prior
agreements, understandings, offers and negotiations, oral or written, with
respect to the purchase and sale of the Property.

[Signature pages to follow.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first hereinabove written.

 

SELLER: /s/ Roman B. Cham

Roman B. Cham, Trustee of the

Roman B. Cham, M.D. Profit Sharing Plan

/s/ Ronald Reynolds

Ronald Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

/s/ Jacqueline Reynolds

Jacqueline Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

RM-USE, LLC,

a California limited liability company

By:   /s/ Ron Reynolds   Name:   Ron Reynolds   Title:   Managing Member BUYER:

GENOPTIX, INC.,

a Delaware corporation

By:   /s/ Tina S. Nova   Name:   Tina S. Nova, Ph.D.   Title:   President and
CEO

 

22



--------------------------------------------------------------------------------

Agreed to this 12th day of January, 2010

as to provisions relating to Escrow Holder:

CHICAGO TITLE COMPANY By:  

/s/ Lorraine Martin

  Name:   Lorraine Martin   Title:   VP/Escrow Mgr.

 

23



--------------------------------------------------------------------------------

EXHIBIT A

PRELIMINARY REPORT

[Attached]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

GRANT DEED

RECORDED AT THE REQUEST OF

AND WHEN RECORDED MAIL TO:

Pillsbury Winthrop Shaw Pittman LLP

12255 El Camino Real, Suite 300

San Diego, CA 92130

Attn: Eric A. Kremer, Esq.

MAIL TAX STATEMENTS TO:

Genoptix, Inc.

1811 Aston Ave.

Carlsbad, CA 92008

Attn: Chief Financial Officer

 

 

(Space Above Line For Recorder’s Use Only)

(Documentary Transfer Tax is not of public record and is shown on a separate
sheet attached to this Grant Deed in accordance with the provisions of
Section 11932 of the California Revenue and Taxation Code)

APN:                         

GRANT DEED

For valuable consideration, receipt of which is acknowledged, ROMAN B. CHAM,
Trustee of the Roman B. Cham, M.D. Profit Sharing Plan, RONALD REYNOLDS AND
JACQUELINE S. REYNOLDS, Co-Trustees of the Ronald L. Reynolds and Jacqueline S.
Reynolds Trust dated June 21, 2001, and RM-USE, LLC, a California limited
liability company, hereby grants to GENOPTIX, INC., a Delaware corporation, the
real property in the City of Carlsbad, County of San Diego, State of California,
described in Exhibit “A” attached hereto and made a part hereof, together with
all improvements thereon and fixtures affixed thereto and all privileges,
easements, tenements and appurtenances thereon or in any way appertaining to
such real property

Dated:                     , 2010

 

B-1



--------------------------------------------------------------------------------

 

Roman B. Cham, Trustee of the

Roman B. Cham, M.D. Profit Sharing Plan

 

Ronald Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

 

Jacqueline Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

RM-USE, LLC, a California limited liability company By:       Name:       Title:
   

 

B-2



--------------------------------------------------------------------------------

EXHIBIT “A” TO GRANT DEED

LEGAL DESCRIPTION OF PROPERTY

All of the real property in the City of Carlsbad, County of San Diego, State of
California, described as follows:

 

B-3



--------------------------------------------------------------------------------

STATE OF CALIFORNIA    )       )    SS COUNTY OF                             )
  

On                                 , before me,
                                                 , Notary Public, personally
appeared                                                   who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

Witness my hand and official seal.

        

[Seal]

 

(Signature)

   

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

For valuable consideration, receipt of which is acknowledged, ROMAN B. CHAM,
Trustee of the Roman B. Cham, M.D. Profit Sharing Plan, RONALD REYNOLDS AND
JACQUELINE S. REYNOLDS, Co-Trustees of the Ronald L. Reynolds and Jacqueline S.
Reynolds Trust dated June 21, 2001, and RM-USE, LLC, a California limited
liability company (collectively, “Seller”), hereby sells, assigns, transfers and
delivers to GENOPTIX, INC., a Delaware corporation (“Buyer”), all of the
personal property owned by Seller and used in the operation of the real property
commonly known as 2131 Faraday Avenue, Carlsbad, California, and described in
Exhibit “A” attached hereto. Seller warrants to Buyer that Seller has good title
to all such personal property, free and clear of all liens, encumbrances,
security interests and adverse claims of any kind or nature whatsoever, and
Seller shall forever warrant and defend the title to all such personal property
unto Buyer.

Dated:                     , 2010

 

SELLER:  

Roman B. Cham, Trustee of the

Roman B. Cham, M.D. Profit Sharing Plan

 

Ronald Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

 

Jacqueline Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

RM-USE, LLC,

a California limited liability company

By:       Name:       Title:    

 

C-1



--------------------------------------------------------------------------------

EXHIBIT “A” TO BILL OF SALE

LEGAL DESCRIPTION OF REAL PROPERTY

All of the real property in the City of Carlsbad, County of San Diego, State of
California, described as follows:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT OF PERMITS

THIS ASSIGNMENT OF PERMITS (this “Assignment”), made as of                     ,
2010, by and between ROMAN B. CHAM, Trustee of the Roman B. Cham, M.D. Profit
Sharing Plan, RONALD REYNOLDS AND JACQUELINE S. REYNOLDS, Co-Trustees of the
Ronald L. Reynolds and Jacqueline S. Reynolds Trust dated June 21, 2001 (the
“Reynolds Trust”), and RM-USE, LLC, a California limited liability company
(collectively, “Seller”), and GENOPTIX, INC., a Delaware corporation (“Buyer”).

W I T N E S S E T H:

For valuable consideration, receipt of which is acknowledged, Seller and Buyer
agree as follows:

1. Assignment and Assumption.

(a) Seller hereby assigns and transfers to Buyer all right, title and interest
of Seller in, to and under all permits relating to the real property commonly
known as 2131 Faraday Avenue, Carlsbad, California, and described in Exhibit “A”
attached hereto (the “Permits”).

(b) Buyer hereby accepts the foregoing assignment, and assumes and agrees to
perform all of the covenants and agreements in, and obligations under, the
Permits to be performed by Seller thereunder that arise or accrue from and after
the date of this Assignment as long as Buyer owns the real property subject to
the Permits.

2. Indemnification.

(a) Seller shall indemnify and defend Buyer against and hold Buyer harmless from
all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are caused by any failure by Seller to perform the obligations of Seller
arising or accruing under the Permits before the date of this Assignment, to the
extent that such obligations are Seller’s obligations as lessor under the Lease.

(b) Buyer shall indemnify and defend Seller against and hold Seller harmless
form all claims, demands, liabilities, losses, damages, costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are caused by any failure by Buyer to perform the obligations of Seller
arising or accruing under the Permits on or after the date of this Assignment
and during Buyer’s ownership of the real property subject to the Permits.

3. Further Assurances. Seller and Buyer agree to execute such other documents
and perform such other acts as may be reasonably necessary or proper and usual
to effect this Assignment.

 

D-1



--------------------------------------------------------------------------------

4. Counterparts. This Assignment may be executed in counterparts which taken
together shall constitute one and the same instrument.

5. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California, except with respect to
conflicts of law.

6. Successors and Assigns. This Assignment shall be binding upon and shall inure
to the benefit of Seller and Buyer and their respective personal
representatives, heirs, successors and assigns.

[Remainder of page intentionally left blank.]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the
date first hereinabove written.

 

SELLER:  

Roman B. Cham, Trustee of the

Roman B. Cham, M.D. Profit Sharing Plan

 

Ronald Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

 

Jacqueline Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

RM-USE, LLC,

a California limited liability company

By:       Name:       Title:    

GENOPTIX, INC.,

a Delaware corporation

By:       Name:   Tina S. Nova, Ph.D.   Title:   President and CEO

 

D-3



--------------------------------------------------------------------------------

EXHIBIT “A” TO ASSIGNMENT OF CONTRACTS AND PERMITS

DESCRIPTION OF REAL PROPERTY

[Attached]

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT OF INTANGIBLE PROPERTY

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (the “Assignment”) is made this      day
of                     , 2010, by and between ROMAN B. CHAM, Trustee of the
Roman B. Cham, M.D. Profit Sharing Plan, RONALD REYNOLDS AND JACQUELINE S.
REYNOLDS, Co-Trustees of the Ronald L. Reynolds and Jacqueline S. Reynolds Trust
dated June 21, 2001, and RM-USE, LLC, a California limited liability company
(collectively, “Assignor”), and GENOPTIX, INC., a Delaware corporation
(“Assignee”), with reference to the following facts:

A. Assignor has used or acquired (or may have acquired) certain intangible
rights in connection with the Property described on the attached Exhibit “A,”
including, but not limited to, any easements, licenses, permits, air rights,
building rights and other entitlements, certificates of occupancy, rights of
way, sewer agreements, water line agreements, utility agreements, water rights
and oil, gas and mineral rights (collectively, the “Intangibles”).

B. Pursuant to the terms of that certain Purchase Agreement and Joint Escrow
Instructions dated as of January         , 2010 entered into by Assignor, as
“Seller,” and Assignee, as “Buyer” (the “Purchase Agreement”), Assignor now
desires to assign and transfer to Assignee all of its right, title and interest
in and to the Intangibles, to the extent such right, title and interest may
exist and is assignable by Assignor, and Assignee desires to accept any such
Intangibles to the extent they exist and are assignable.

NOW THEREFORE, in consideration of the mutual covenants and conditions
hereinbelow set forth, it is agreed:

1. Assignment. Effective as of the Closing (as defined in the Purchase
Agreement), Assignor assigns and transfers to Assignee and its successors and
assigns, all of Assignor’s right, title and interest in and to the Intangibles,
to the extent such right, title and interest may exist and is assignable by
Assignor.

2. Assumption. Effective as of the Closing, Assignee accepts the foregoing
assignment of the Intangibles and shall be entitled to all rights and benefits
accruing to Assignor thereunder and hereby assumes all obligations arising or
accruing thereunder from and after the Closing.

3. No Rights in Trade Names. Nothing herein shall be construed to allow Assignee
any right, title or interest in Assignor’s trade names or marks, or to use said
names or marks in any manner.

4. Counterparts. This Assignment may be executed in counterparts which taken
together shall constitute one and the same instrument.

5. Successors and Assigns. The provisions of this instrument shall be binding
upon and inure to the benefit of Assignor and Assignee and their respective
successors and assigns.

 

E-1



--------------------------------------------------------------------------------

6. Further Assurances. Assignor hereby covenants that it will, at any time and
from time to time, at no material cost or expense to Assignor, execute any
documents and take such additional actions as Assignee or its successors or
assigns shall reasonably require in order to more completely or perfectly carry
out the transfers intended to be accomplished by this Assignment.

7. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California, except with respect to
conflicts of law.

[Remainder of page intentionally left blank.]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date set forth above.

 

ASSIGNOR:  

Roman B. Cham, Trustee of the

Roman B. Cham, M.D. Profit Sharing Plan

 

Ronald Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

 

Jacqueline Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust dated

June 21, 2001

RM-USE, LLC,

a California limited liability company

By:       Name:       Title:     ASSIGNEE:

GENOPTIX, INC.,

a Delaware corporation

By:       Name:   Tina S. Nova, Ph.D.   Title:   President and CEO

 

E-3



--------------------------------------------------------------------------------

EXHIBIT “A” TO ASSIGNMENT OF INTANGIBLE PROPERTY

LEGAL DESCRIPTION OF REAL PROPERTY

[Attached]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by
                                                          (“Seller”), the
undersigned hereby certifies the following on behalf of Seller:

1. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii);
and

2. Seller’s U.S. employer identification number is                     ; and

3. Seller’s office address is                                          
                               .

Seller understands that this certification may be disclosed to the Internal
Revenue Service by the transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

Dated:                     , 2010

 

SELLER:                                        
                                                  ,
a  ______________________________________ By:       Name:       Title:    

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LEASE TERMINATION

LEASE TERMINATION AGREEMENT

This LEASE TERMINATION AGREEMENT (this “Agreement”) is made as of
                        , 2010 by and between ROMAN B. CHAM, Trustee of the
Roman B. Cham, M.D. Profit Sharing Plan, as to an undivided 15.49% interest
(“Cham Profit Sharing Plan”), RONALD REYNOLDS AND JACQUELINE S. REYNOLDS,
Co-Trustees of the Ronald L. Reynolds and Jacqueline S. Reynolds Trust dated
June 21, 2001, as to an undivided 65.14% interest (the “Reynolds Trust”), and
RM-USE, LLC, a California limited liability company, as to an undivided 19.37%
interest (“RM-USE,” and collectively with the Cham Profit Sharing Plan and the
Reynolds Trust, “Landlord”), on the one hand, and GENOPTIX, INC., a Delaware
corporation (“Tenant”), on the other hand.

RECITALS

A. The Reynolds Family Trust and Tenant are currently parties to that certain
AIR Commercial Real Estate Association Standard Industrial/Commercial
Single-Tenant Lease – Net dated as of June 1, 2009 by and between the Reynolds
Family Trust, as “Lessor,” and Buyer, as “Lessee,” that certain Addendum dated
as of June 1, 2009, that certain Option(s) to Extend Standard Lease Addendum
dated as of June 1, 2009, and that certain Third Addendum to Lease dated as of
June 1, 2009 (collectively, the “Lease”), with respect to that certain real
property located at 2131 Faraday Avenue, Carlsbad, California, as more
particularly described in the Lease (the “Property”).

B. Landlord and Tenant are parties to that certain Purchase Agreement and Joint
Escrow Instructions dated as of January     , 2010 (“Purchase Agreement”)
between Landlord, as “Seller,” and Tenant, as “Buyer,” with respect to the
Property. Initially capitalized terms that are used but not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

C. Pursuant to the Purchase Agreement, Landlord and Tenant desire to terminate
the Lease in its entirety effective as of the Closing.

D. The parties are executing this Agreement to effectuate the foregoing in
accordance with the terms hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Termination and Release.

 

G-1



--------------------------------------------------------------------------------

(a) Subject to all of the terms and conditions of this Agreement, the Lease is
hereby terminated as to the Property effective as of the Closing (the
“Termination Date”).

(b) Effective as of the Termination Date, all agreements, covenants or
obligations of the parties hereto under or in any way arising from the Lease
shall be of no further force or effect whatsoever except as expressly provided
in the Lease as surviving a termination or expiration of the Lease, or as
expressly provided in this Agreement. Pursuant to Section 9.4 of the Purchase
Agreement, Landlord shall have satisfied its obligation to return Tenant’s
security deposit pursuant to a Purchase Price credit in favor of Tenant at
Closing in the sum of $51,243.39.

2. Condition of Premises. Notwithstanding any provision in the Lease to the
contrary, the parties confirm and agree that Tenant shall not be required to
remove any alterations or trade fixtures, furniture, equipment or personal
property from the Property or otherwise restore the Property to the condition
received by Tenant under the Lease.

3. Attorneys’ Fees. In the event of any action instituted between the parties in
connection with this Agreement, the prevailing party shall be entitled to
recover from the losing party all the prevailing party’s costs and expenses,
including court costs and reasonable attorneys’ fees.

4. Conditions to Effectiveness. The effectiveness of this Agreement is expressly
conditioned on the consummation of the Closing pursuant to the Purchase
Agreement.

5. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, and the final, complete
and exclusive expression of the terms and conditions thereof. All prior
agreements, representations, negotiations and understandings of the parties
hereto, oral or written, express or implied, are hereby superseded and merged
herein. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same binding agreement.

[Remainder of Page Left Intentionally Blank.]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Lease Termination
Agreement as of the date first written above.

 

LANDLORD:    

TENANT:

 

GENOPTIX, INC., a Delaware corporation

      By:    

Roman B. Cham, Trustee of the Roman B.

Cham, M.D. Profit Sharing Plan

      Name:  

Tina S. Nova, Ph.D.

      Title:  

President and CEO

         

Ronald Reynolds, Co-Trustee of the Ronald L.

Reynolds and Jacqueline S. Reynolds Trust

dated June 21, 2001

                 

Jacqueline Reynolds, Co-Trustee of the

Ronald L. Reynolds and Jacqueline S.

Reynolds Trust dated June 21, 2001

        RM-USE, LLC, a California limited liability company         By:        
    Name:             Title:            

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

RECONFIRMATION OF REPRESENTATIONS

This Reconfirmation dated                     , is executed by Roman B. Cham,
Trustee of the Roman B. Cham, M.D., Profit Sharing Plan, Ronald Reynolds and
Jacqueline S. Reynolds, Co-Trustees of the Ronald L. Reynolds and Jacqueline S.
Reynolds Trust dated June 21, 2001, and RM-USE, LLC, a California limited
liability company (collectively, “Seller”) for the benefit of Genoptix, Inc., a
Delaware corporation (“Buyer”). Pursuant to that certain Purchase Agreement and
Joint Escrow Instructions dated as of January     , 2010 (“the Agreement”)
between Buyer and Seller, Seller hereby confirms that during the period from the
Effective Date to the Closing Date, nothing has occurred and Seller has not
become aware of any facts that, to Seller’s actual knowledge, cause any of the
Seller’s representations and warranties contained in the Agreement to be
materially untrue, and, to the best of Seller’s knowledge, all of the
representations and warranties contained in the Agreement remain true and are
reconfirmed as of the Closing except                     . Initially capitalized
terms used in this Reconfirmation shall have the same meanings as defined in the
Agreement.

 

 

Roman B. Cham, Trustee of the Roman B.

Cham, M.D., Profit Sharing Plan

 

Ronald Reynolds, Co-Trustee of the

Ronald L. Reynolds and Jacqueline S. Reynolds

Trust dated June 21, 2001

 

Jacqueline S. Reynolds, Co-Trustee of the

Ronald L. Reynolds and Jacqueline S. Reynolds

Trust dated June 21, 2001

RM-USE, LLC,

a California limited liability company

By:           Name:       Title:    

 

H-1